Exhibit 10(yyyyy)

OPTION TO PURCHASE AGREEMENT

THIS OPTION TO PURCHASE AGREEMENT (the “Agreement”) is made as of the 17th day
of January, 2008 by and between Access Worldwide (AWWC) Philippines, Inc., (the
“Company”) and E*TRADE Information Services, LLC, a Delaware limited liability
company (“E*TRADE”).

RECITALS

WHEREAS, E*TRADE shall purchase a certain number shares of common stock, par
value $0.01 (the “Common Stock”) in Access Worldwide Communications, Inc., a
Delaware corporation (“Parent”) pursuant to a common stock purchase agreement of
even date (“Common Stock Purchase Agreement”) and is entering into a voting
agreement (“Voting Agreement”) (collectively, the “Transaction”); and

WHEREAS, as a condition to the execution and delivery of the Common Stock
Purchase Agreement, E*TRADE and Parent have requested that E*TRADE and Company
enter into this Agreement.

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
parties agree as follows:

1. Definitions. The words and phrases set forth below shall have the following
meanings when used in this Agreement:

a. “Affiliate” means any Person that, directly or indirectly, Controls, is
Controlled by, or is under common Control with or of, such entity. The term
“Control” (including, with correlative meaning, the terms “Controlled by” and
“under common Control with”), as used with respect to any entity, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through the
ownership of voting securities, by contract or otherwise.

b. “Assets” means the assets of the Company identified in Exhibit A hereto which
shall include that certain lease agreement by and between the Company and RCBC
Realty Corporation, dated April 1, 2005 (which currently covers solely the 18th
floor of the leased premises) and any other equipment, software, hardware, or
other assets from time to time purchased by the Company which are used to
provide services exclusively to E*TRADE. Exhibit A may be updated by the Parties
on a quarterly basis to reflect the assets that are being used or to be used to
provide services exclusively to E*TRADE in the Philippines. The purchase price
shall be updated as the asset list is updated and shall be calculated in
accordance with Section 4d below.

c. “Bankruptcy Event” means (i) the Parent or Company files a voluntary petition
in bankruptcy or for similar relief; (ii) an involuntary petition in bankruptcy
is filed against the Parent or Company and is not dismissed within sixty
(60) days of filing; (iii) a



--------------------------------------------------------------------------------

receiver is appointed for the Parent or Company, and if involuntarily appointed
is not dismissed within sixty (60) days; or (iv) the Parent or Company makes an
assignment for the benefit of creditors.

d. “Encumber” means grant, agree to, or permit to exist, any liens, pledges,
security interests, mortgages, and other possessory interests, conditional sale
or other title retention agreements, assessments, easements, rights-of-way,
covenants, restrictions, rights of first refusal, encroachments, and other
burdens, options or encumbrances of any kind.

e. “Encumbrances” means any liens, pledges, security interests, mortgages, and
other possessory interests, conditional sale or other title retention
agreements, assessments, easements, rights-of-way, covenants, restrictions,
rights of first refusal, encroachments, and other burdens, options or
encumbrances of any kind.

f. “Person” means an individual, corporation, partnership, limited liability
company, governmental authority, association, trust, unincorporated organization
or other entity.

g. “Purchase Event” means (i) the Parent is in default or breach under the
Voting Agreement; (ii) the Parent experiences a Bankruptcy Event, or the
(iii) Company experiences a Bankruptcy Event.

2. Transfers of Assets. Except as set forth in Schedule 2.1 to this Agreement,
Company agrees that it shall not sell, assign, gift, pledge or otherwise
Encumber, transfer or otherwise dispose of any of the Assets, with or without
consideration, except as expressly provided in this Agreement.

3. Permitted Transfers. The restriction on transfer set forth in Section 2 shall
not apply to the: (i) transfer, sale or disposition of any Asset in the ordinary
course of business, provided it is replaced, if necessary, with an Asset or
Assets or equal or greater value or (ii) transfer of the Assets to an Affiliate
of Parent provided that such Affiliate has, prior to the transfer, agreed in
writing to be bound by the terms of this Agreement.

4. Option to Purchase Assets.

a. If Parent or Company becomes subject to a Purchase Event, Company agrees to
give to E*TRADE prompt notice upon learning of the occurrence of any Purchase
Event, or, if no such notice is given, E*TRADE may provide notice to Company of
a Purchase Event (the “Event Notice”). For a period of ninety (90) days after
the date of the Event Notice, E*TRADE shall have the right, but not the
obligation, to purchase from the Company, and the Company shall upon the
exercise of such right be obligated to sell to E*TRADE, at the purchase price
and on the terms set forth in this Agreement, the Assets.

b. E*TRADE may exercise its right to purchase such Assets by giving notice to
the Company stating that it will purchase the Assets.



--------------------------------------------------------------------------------

c. If E*TRADE fails to exercise the Option to Purchase, within such forty-five
(45) day period (or, having exercised such right, fail to settle in a timely
manner), the Company, may retain the Assets and such Assets shall remain subject
to this Agreement, provided that if E*TRADE fails to exercise its Option to
Purchase within such period with respect to a Purchase Event set forth 1(g)(ii)
or 1(g)(iii), then its right to exercise with respect to solely the applicable
Purchase Event shall be deemed waived.

d. The purchase price for the Assets purchased pursuant to this Section 4 shall
be the price set forth on Exhibit A, which shall be the value of such assets on
the Company or Parent’s balance sheet immediately prior to the Closing Date (as
defined below), as applicable, determined in accordance with GAAP, consistently
applied (“Purchase Price Balance Sheet”). Ten (10) days prior to the Closing
Date, the Company will provide to E*TRADE the Purchase Price Balance Sheet with
the Company’s proposed purchase price. Within five (5) days of receipt of the
Purchase Price Balance Sheet, E*TRADE will propose to the Company in writing any
changes to such Purchase Price Balance Sheet (and in the event no such changes
are proposed in writing to the Company within such time period, E*TRADE will be
deemed to have agreed to, and accepted, the Purchase Price Balance Sheet).
E*TRADE and the Company will endeavor in good faith to resolve any differences
with respect to the Purchase Price Balance Sheet within three days of receipt of
E*TRADE’s proposed change. If E*TRADE notifies the Company of any proposed
changes to purchase price, and E*TRADE and the Company have acted in good faith
to resolve any differences with respect to items on the Purchase Price Balance
Sheet and within the three (3) business day period are unable to resolve their
differences, then the Closing Date shall be postponed until the purchase price
can be determined and any remaining disputed matters will be finally and
conclusively determined by [                    ] (the “Arbiter”). Promptly, but
not later than thirty (30) days after its acceptance of appointment hereunder,
the Arbiter will (i) determine (based solely on presentations by the Company and
E*TRADE and not by independent review whether as to those matters in dispute the
Purchase Price Balance Sheet proposed by the Company and, to the extent it
determines the Purchase Price Balance Sheet is not reasonable as to those
matters shall modify such Purchase Price Balance Sheet solely to the extent
necessary in order to cause it to be reasonable as to such matters and
(ii) provide a written report as to its conclusions and the resulting allocation
of the Purchase Price, which report shall be conclusive and binding upon the
parties. Any expenses of the Arbiter will be borne equally by E*TRADE and the
Company.

e. Except as set forth in Section 4(d) above, settlement for the purchase of the
Assets made pursuant to this Section 4 shall be made on such date as may be
mutually agreed upon by the Company and E*TRADE (“Closing Date”) but in no event
shall it be later than one hundred twenty (120) days after the date of exercise
by E*TRADE. On such Closing Date:

(i) the Company shall make available to E*TRADE the Assets, free and clear of
any Encumbrances and shall provide a bill of sale, assignment (or consent to
assignment) and transfer agreement, such other documentation as E*TRADE may from
time to time request to evidence the transfer of all rights, title and interest
in and to the Assets to E*TRADE;



--------------------------------------------------------------------------------

(ii) the Company shall cause, to the extent reasonably possible, each of the
employees whose employment is related to the Assets (and subject to the consent
of E*TRADE) to enter into an employment relationship with E*TRADE;

(iii) the Company shall obtain all necessary consents, provide all notices and
take all actions necessary to transfer of all rights, title and interest in and
to the Assets to E*TRADE; and

(iv) Subject to Section 4(f) below, E*TRADE shall deliver to the Company in
immediately available funds the amount of the purchase price for such Assets.

(v) In connection with the sale of the Assets, E*Trade shall also pay to the
Company and its Parent any and all accounts receivable owed by E*Trade or any
affiliate of E*Trade to the Company or to its Parent—without offset, deduction
or reduction.

f. E*TRADE acknowledges that the Company has collaterally assigned to
Manufacturers and Traders Trust Company all of the Company’s rights to the
purchase price payable hereunder for the Assets, pursuant to the Collateral
Assignment, attached hereto as Exhibit B. Unless and until E*TRADE receives
notice from Manufacturers and Traders Trust Company that such collateral
assignment has been terminated, E*TRADE agrees to deliver the purchase price for
the Assets in immediately available funds to Manufacturers and Traders Trust
Company.

5. Representations and Warranties. Company represents and warrants to E*TRADE as
follows:

a. Company has all necessary power and authority, and the full legal capacity,
to enter into this Agreement, to carry out each of its obligations hereunder and
to consummate the transactions contemplated hereby. This Agreement constitutes
the legal, valid and binding obligation of the Company.

b. The Company is a corporation duly organized, validly existing and in good
standing under the laws of the Philippines and has all necessary power and
authority to enter into this Agreement, to carry out its obligations hereunder
and to consummate the transactions contemplated hereby. The execution and
delivery of this Agreement by the Company hereby have been duly authorized by
all requisite action.

c. There are no outstanding contractual obligations of the Company to transfer,
sell, lease or otherwise transfer any rights with respect to the Assets.

d. The execution, delivery and performance of this Agreement by the Company do
not and will not (i) violate, conflict with or result in the breach of any
provision of the Certificate of Incorporation or By-laws of the Company,
(ii) conflict with or violate (or cause an event which would have a Effect as a
result of) any law or governmental order applicable to the Company any of its
assets, properties or businesses, or (iii) conflict with, result in any breach
of, constitute a default (or event which with the giving of notice or



--------------------------------------------------------------------------------

lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, or result in the creation of any
Encumbrance on the Assets; (i) conflict with or violate any law or governmental
order applicable to the Company or (ii) conflict with, result in any breach of,
constitute a default (or event which with the giving of notice or the lapse of
time, or both, would become a default) under, require any consent under, or give
to any rights of termination, amendment, acceleration, suspension, revocation,
or cancellation of any agreement to which the Company is a party.

e. Except as set forth in Schedule 2.1, the Company owns the Assets free and
clear of any Encumbrances.

6. Affirmative Covenants. Unless waived in writing by E*TRADE, Company shall:

a. At all times cause to be done all things necessary to maintain, preserve and
renew its corporate existence and all material licenses, authorizations and
permits necessary to the conduct of its businesses.

b. Retain its capital structure as it exists as of the date of this Agreement,
and refrain from issuing any shares of stock, options, warrants, or other
securities exercisable for, convertible into or exchangeable for such shares of
any kind, or entering into any agreement with respect to the sale of any equity
interest in it.

c. Maintain and keep the Assets in good repair, working order and condition, and
from time to time make all necessary or desirable repairs, renewals and
replacements, so that its businesses may be properly and advantageously
conducted at all times.

d. Pay and discharge when payable all taxes, assessments and governmental
charges imposed upon its properties or upon the income or profits therefrom (in
each case before the same becomes delinquent and before penalties accrue
thereon) and all claims for labor, materials or supplies which if unpaid might
become a lien upon any of its Assets, unless and to the extent that the same are
being contested in good faith and by appropriate proceedings and adequate
reserves (as determined in accordance with generally accepted accounting
principles, consistently applied) have been established on its books with
respect thereto.

e. Comply with all other material obligations which it incurs pursuant to any
contract or agreement, whether oral or written, express or implied, as such
obligations become due unless and to the extent that the same are being
contested in good faith and by appropriate proceedings and adequate reserves (as
determined in accordance with generally accepted accounting principles,
consistently applied) have been established on its books with respect thereto.

f. Comply with all applicable laws, rules and regulations of all governmental
authorities, the violation of which might reasonably be expected to have a
material adverse effect upon the financial condition, operating results,
operations, assets or business prospects of the Company.



--------------------------------------------------------------------------------

g. Maintain proper books of record and account which fairly present its
financial condition and results of operations and make provisions on its
financial statements for all such proper reserves as in each case are required
in accordance with generally accepted accounting principles, consistently
applied.

7. Duration. This Agreement shall remain in full force and effect until the
earlier of (i) all of the Assets are owned by E*TRADE or (ii) E*TRADE is no
longer a shareholder in Parent of at least 2,200,000 shares of Parent’s common
stock, par value $0.01.

8. Notices. No notice, request, consent, approval, waiver or other communication
which may be or is required or permitted to be given under this Agreement shall
be effective unless the same is in writing and is delivered in person or sent by
registered or certified mail, return receipt requested, first-class postage
prepaid,

 

If to E*TRADE to:    E*TRADE Information Services, LLC    671 N. Glebe Road   
Arlington, Virginia 22203    Attention: Lori Sher, Director, Associate General
Counsel    Facsimile No: 571-227-7576 If to Company, to:    Access Worldwide
Communications Inc.    Attn: Mark Wright, General Counsel    301 Yamato Road   
Suite 2110    Boca Raton, FL 33431    P: 571-438-6061    F: 800-569-1587   
mwright@accessww.com

Such notices, if sent by registered or certified mail, shall be deemed to have
been given at the time of mailing.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
principles of conflicts of laws.

10. Waiver. No waiver by any party hereto of any breach of any covenant,
condition or agreement hereof on the part of the parties hereto to be kept and
performed shall be considered to constitute a waiver of any such covenant,
condition or provision, or of any subsequent breach thereof.



--------------------------------------------------------------------------------

11. Headings. The section headings contained in this Agreement are inserted
solely for convenience of reference and shall not constitute a part of this
Agreement, nor shall they affect its meaning, construction or effect.

12. Counterparts. This Agreement may be executed in one or more counterparts and
all such counterparts shall constitute originals and all such counterparts shall
constitute a single agreement.

13. Modification. This Agreement may be modified, and any obligation of any
party hereto may be waived, only by a written instrument signed by the Parties
to this Agreement.

14. Specific Enforcement. The Company agrees that a remedy at law alone will be
inadequate in the event that their covenants and agreements set forth herein are
breached. The Company agrees that E*TRADE shall be entitled to an injunction to
prevent any such breach, in addition to all other remedies to which it may be
entitled, at law or in equity.

15. Miscellaneous. Unless the context otherwise requires as used herein, words
in the singular shall include words in the plural and vice versa, words in one
gender shall include words in the other gender and the word “person” shall
include natural persons, trusts, estates, partnerships, corporations and other
business entities.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

ACCESS WORLDWIDE (AWWC) PHILIPPINES, INC.

By:

 

/s/ Richard Lyew

Name:

  Richard Lyew

Title:

  Executive Vice President and Chief Financial Officer E*TRADE INFORMATION
SERVICES, LLC

By:

 

 

Name:

 

 

Title:

 

 